Title: From Thomas Jefferson to United States Senate, 21 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     
                     April 21. 1808.
                  
                  I nominate Ebenezer Elmer of New Jersey, lately appointed Collector for the district of Bridgetown to be also Inspector of Revenue for the port of Bridgetown.
                  Benjamin Parke of Indiana, to be one of the judges of the territory of Indiana, vice Thomas Davies decd.
                  James Witherall of Vermont to be one of the judges of the territory of Michigan.
                  Ryland Randolph of Virginia to be Surveyor & Inspector of the revenue for the port of Richmond.
                  Joseph Tarbell, now a Lieutenant in the Navy, to be a Master Commandant in the same, vice George Cox resigned.
                  
                     Th: Jefferson 
                     
                     
                  
               